OPINION OF THE COURT
Order affirmed. We agree with the Appellate Division that the admission into evidence of the knife case, if error, was nonetheless harmless inasmuch as the jury heard the knife case described in testimony to which defendant did not object. Moreover, the evidence that defendant intentionally killed the victim, including the testimony of an eyewitness and defendant’s own admission, was overwhelming.
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander and Hancock, Jr. Taking no part: Judge Titone.